Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 1 of 27
Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 2 of 27
Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 3 of 27
Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 4 of 27
Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 5 of 27
Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 6 of 27
Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 7 of 27
Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 8 of 27
Case 21-10841-JDW   Doc 28    Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document     Page 9 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 10 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 11 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 12 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 13 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 14 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 15 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 16 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 17 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 18 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 19 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 20 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 21 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 22 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 23 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 24 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 25 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 26 of 27
Case 21-10841-JDW   Doc 28     Filed 05/28/21 Entered 05/28/21 10:22:01   Desc Main
                             Document      Page 27 of 27
